The appeal in the first of these cases brings up for review a decree of divorce in a suit brought by the husband against his wife for an alleged adultery. The decree in the second litigation was entered in a suit brought by the wife against the husband for maintenance. The cases were heard together and resulted in a decree in favor of the husband both in the divorce case and in the maintenance suit.
Each of these decrees will be affirmed, for the reasons stated in the opinion of the learned vice-chancellor filed in the court of chancery.
An application was made by counsel for the wife, Marjorie G. Stevens, for a counsel fee to be awarded for services rendered on the appeals. We think the application should be denied, and it will be so ordered.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, GARDNER, VAN BUSKIRK, CLARK, McGLENNON, KAYS, JJ. 14.
For reversal — None. *Page 356